Opinion issued January 17, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00891-CR
____________

SHANMUGAM KUMAR, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 14 
Harris County, Texas
Trial Court Cause No. 1425582



MEMORANDUM  OPINION
 Appellant, Shanmugam Kumar, has filed a motion to dismiss this appeal.  The
motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.
42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).